Citation Nr: 1509870	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patellae of the right knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patellae of the left knee.

4.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	S.F. Raymond Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1991 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 (knees, ankles) and April 2012 (psychiatric disorder) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held.  A transcript is associated with the record.

The Board notes that the RO has characterized the Veteran's claim for service connection for a bilateral ankle disability as a claim of new and material evidence.  However, a review of the record reflects that the Veteran initially filed a claim for service connection for the ankles in February 2009.  A July 2009 rating decision denied these claims and correspondence from the Veteran received in March 2010 can reasonably be interpreted as expressing disagreement with them.  Accordingly, the Board has characterized the issues accordingly and will proceed to consider the claim for service connection for an ankle disability de novo.

Additionally, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, her mental condition, however diagnosed, causes her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board notes diagnoses of generalized anxiety disorder and panic disorder.  Accordingly, the issue of entitlement to service connection for a mental disorder has been recharacterized as an acquired psychiatric disability, however diagnosed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the October 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The issues of service connection for bilateral ankle disabilities and a psychiatric disorder (on de novo review) and the ratings for the knees are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1993 rating decision which denied service connection for a psychiatric disorder, finding generally that there was no diagnosis of a psychiatric disability, other than a non-ratable personality disorder.

2.  Evidence received since the December 1993 rating decision includes VA treatment records showing current psychiatric diagnoses, including generalized anxiety disorder and panic disorder; and relates to the previously unestalishsed element of whether the Veteran has a psychiatric disorder that is related to her service.



CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the decision above reopens the Veteran's claim for service connection for an acquired psychiatric disorder, discussion of the adequacy of VA's duties to notify and assist is unnecessary as no prejudice will result.  After review of the Veteran's testimony and evidence obtained since the prior, final denial that addresses a psychiatric disorder, the Board finds that there is sufficient new and material evidence to reopen the claim.  On this basis, the Board grants this appeal to this limited extent.  De novo review of this claim is addressed in the Remand below.  


ORDER

The claim for service connection for a psychiatric disorder is considered reopened.  


REMAND

Initially, the Board notes that a review of the record reflects there are outstanding VA treatment records which may be pertinent to the claims on appeal.  In correspondence from the Veteran's attorney in March 2014, he indicates that there are medical records from VA medical facilities in New Jersey dated from May 5, 2009 to December 11, 2013 (consisting of 585 pages) that should be obtained.  Further, in the October 2014 hearing, the Veteran's attorney testified that in June 2014, the Veteran underwent a psychological evaluation from M.C.  These records do not appear to be associated with the record.  Accordingly, efforts should be made to obtain them.

The Veteran contends that she has bilateral ankle disabilities due to service.  The record shows she is diagnosed with bilateral tenosynovitis.  A lay statement from a fellow soldier, dated in April 2010, indicates that the Veteran suffered problems with her ankles in service and that these problems have continued since.  Accordingly, the Board finds that the low threshold (for determining when an examination to secure a medical opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006) is met, and an examination to secure a medical nexus opinion in this matter is necessary.

Regarding her claims for increased ratings for left and right knee disabilities, the Veteran testified that these disabilities have worsened.  She was last examined by VA to assess her knees in April 2010.  Accordingly, a contemporaneous examination to assess the current severity of her knee disabilities is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated records of any and all VA or private treatment that has not been associated with the record on appeal.  Specifically, obtain complete VA treatment records from VA medical facilities in New Jersey, to include East Orange, and the June 2014 psychological report from Monica Clement, Ph.D.

2.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her current bilateral ankle disability, and to determine the current severity of her left and right knee disabilities.   .  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  The examiner should provide findings regarding all related knee symptoms and describe the severity of these symptoms.  Based on review of the record and examination of the Veteran, the examiner should:

(a) Identify (by medical diagnosis) any (and each) ankle disability entity found.

(b)  Identify the likely etiology for each ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service?

(c)  Offer an opinion as to the functional impairment caused by the Veteran's bilateral knee disabilities, and specifically discuss the impact the disabilities have on her ability to engage in substantially gainful employment, consistent with her education and training.

The examiner must explain the rationale for all opinions, specifically acknowledging the lay statements of record.

3.  Then review the record and readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate SSOC and afford the Veteran and her attorney the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


